The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

EXAMINER’S AMENDMENT

             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Mr. Kyle Doerrier resulting from an interview by the examiner on June 28, 2022.

***     The application has been amended as follows.  
Please replace all existing set of claims with the following claim set. 

1.	(Currently Amended) An aerosol generating device, the aerosol generating device defining a flow path from an air inlet to an inhalable medium outlet, the aerosol generating device comprising:
a container for containing a liquid;
a wick for drawing the liquid from the container into the flow path;
a heating element upstream of the wick, the heating element being for heating inlet air from the air inlet to generate, in use, a flow of heated air in the flow path, wherein the aerosol generating device is arranged such that, in use, the generated flow of heated air passes over the wick to volatilize the liquid to generate a flow of aerosol in the flow path; and
a receiving portion in the flow path downstream of the wick, the receiving portion being for removably receiving an element for modifying a property of the flow of aerosol passing therethrough in use, wherein the property is one or more of an organoleptic property [[o]] of the aerosol, a flavor of the aerosol, or a pH of the aerosol.

2.	(Previously Presented) The aerosol generating device according to claim 1, further comprising a body, and an aerosol generating article releasably connected to the body, the body comprising the heating element and the aerosol generating article comprising the container.

3.	(Previously Presented) The aerosol generating device according to claim 1, further comprising a heating element controller to allow a user to control a degree to which inlet air from the air inlet is heated by the heating element in use.

4.	(Previously Presented) The aerosol generating device according to claim 1, wherein the heating element is arranged to heat inlet air so that a temperature, at the wick, of the flow of heated air generated in use is in a range 100°C to 400°C.

5.	(Previously Presented) An aerosol generating article for an aerosol generating device, the aerosol generating article defining a flow path from a heated air inlet for intake of a flow of heated air generated in use to an inhalable medium outlet, the aerosol generating article comprising:
a container for containing a liquid;
a wick downstream of the heated air inlet, the wick being for drawing the liquid from the container into the flow path, wherein the aerosol generating article is arranged such that, in use, the generated flow of heated air passes over the wick to volatilize the liquid to generate a flow of aerosol in the flow path; and
a receiving portion in the flow path downstream of the wick, the receiving portion being for receiving an element for modifying a property of the flow of aerosol passing therethrough in use.

6.	(Previously Presented) The aerosol generating article according to claim 5, wherein the aerosol generating article is arranged to be releasably connectable to the aerosol generating device.

7.	(Previously Presented) The aerosol generating article according to claim 1, wherein the aerosol generating device is arranged such that, in use, the wick is heated only by convection.

8.	(Previously Presented) The aerosol generating device according to claim 1, wherein the aerosol generating device is arranged such that the wick is blocked from radiation generated by the heating element in use.

9.	(Previously Presented) The aerosol generating device according to claim 1, wherein the aerosol generating device comprises a shield element in the flow path, intermediate of the wick and the heating element for generating the flow of heated air in use, to shield the wick from the heating element.

10.	(Previously Presented) The aerosol generating device according to claim 9, wherein the shield element comprises a first element extending across a first portion of a cross section of the flow path.

11.	(Previously Presented) The aerosol generating device according to claim 10, wherein the shield element comprises a second element, downstream of the first element, extending across a second portion of the cross section of the flow path, wherein at least some of the second portion is different from the first portion.

12.	(Previously Presented) The aerosol generating device according to claim 11, wherein the second portion comprises at least that portion of the cross section of the flow path across which the first element does not extend.

13.	(Previously Presented) The aerosol generating device according to claim 9, wherein the shield element extends across an entire cross section of the flow path, and comprises one or more perforations to allow air to pass through the shield element.

14.	(Previously Presented) The aerosol generating device according to claim 9, wherein a portion of the wick exposed to the flow of heated air generated in use is radially offset from a central longitudinal axis of the aerosol generating device.

15.	(Previously Presented) The aerosol generating device according to claim 9, wherein the shield element blocks a line of sight from the heating element to the wick.

16.	(Previously Presented) The aerosol generating device according to claim 1, wherein the container defines a channel running therethrough, and the channel defines at least a portion of the flow path.

17.	(Previously Presented) The aerosol generating device according to claim 16, wherein at least a portion of the channel defines the receiving portion.

18.	(Previously Presented) The aerosol generating device according to claim 1, wherein the receiving portion comprises one or more retaining elements for retaining the flavor element received in the receiving portion in use in the receiving portion.

19.	(Currently Amended) The aerosol generating device according to claim 1, wherein the aerosol generating device is arranged so as to allow the element received in the receiving portion in use to [[the]] be manually inserted

20.	(Previously Presented) The aerosol generating device according to claim 1, wherein the wick comprises a metal mesh.

21.	(Previously Presented) The aerosol generating device according to claim 1, wherein the aerosol generating device comprises an inlet controller to allow control of a flow of inlet air from the air inlet into the flow path.

22.	(Canceled) 

23.	(Canceled) 

24.	(Currently Amended) The aerosol generating device according to claim [[22]] 1, wherein the element comprises tobacco.

25.	(Canceled) 

26.	(Canceled) 


Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


The following structure of a receiving portion in the flow path downstream of the sick, the receiving portion being for removably receiving an element for modifying a property of the flow of aerosol passing therethrough in use (claim 1), in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Interview Summary
Discussed typographical errors and allowable subject matter.  The amendment are a direct reflection of the interview.  

Conclusion
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see USPTO web site at pair-direct dot “.” uspto dot “.” gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James Harvey/
James Harvey
Primary Examiner 
July 1, 2022